EXHIBIT 10.37
 
August 30, 3007
 
Amendment to Deepak Gupta's Employment Agreement, dated December 3, 2006 with
Workstroarn,
 
On August 28, 2007, Workstream Inc. (the "Company") amended an employment
agreement with Deepak Gupta dated December 3, 2006, pursuant to which Mr. Gupta
was appointed as President of the software and technology business division.
Under the amendment Mr. Gupta is to receive a guaranteed bonus of $25,000 per
quarter starting 2/28/2007 and continuing until 2/28/2008, Additionally, Mr.
Gupta is to receive 200,000 stock options with an exercise price of $1.05 per
share, expiring in 5 years, and 200,000 restricted stock units (RSU) convertible
into Company common stock on a one-for-one basis. The stock option and RSU
awards require the approval by the Company's shareholders of an increase to the
number of shares available pursuant to the Company's stook option plan. The
stock options and RSU's will not be vested until the company's common stock
trades at or above $3.00 per share on the NASDAQ exchange for 20 consecutive
trading days. All other terms and conditions are pursuant to the employment
agreement dated December 3, 2006 and previously filed on December 6, 2006,


Signature:
Deepak Gupta Signature [sig1.jpg]
 
 
Deepak Gupta            Date: 8/30/2007
   
 
 



Mich Signature [sig2.jpg]
Michael Mullarkey               Date: 8/10/2007
Chairman of the Board
Workstream Inc.
 

 

--------------------------------------------------------------------------------

